NOTE: This order is nonprecedential.

(ﬂutter! étateﬁ Qtnurt of gppeabz
fur the erheral Qtirmit

UNITED STATES,
Plaintiff-Appellee,

V.

GREAT AMERICAN INSURANCE COMPANY OF
NEW YORK, ALSO KNOWN AS AMERICAN --
NATIONAL FIRE INSURANCE COMPANY,

Defendant-Appellant,

AND

WASHINGTON INTERNATIONAL INSURANCE
COMPANY,
Defendant.

2012-1056

Appeal from the United States Court of International

Trade in case no. 09-CV-0187, Senior Judge Richard W.
Goldberg.

ON MOTION

ORDER

US V. GREAT AMERICAN INSURANCE CO 2

Great American Insurance Company of New York
(Great American) moves Without opposition to stay the
brieﬁng schedule pending entry of an amended judgment
by the United States Court of International Trade.

Upon consideration thereof,
IT IS ORDERED THAT:

The motion is granted. Great American is directed to
notify this court within 14 days of the court’s entry of an

amended judgment.
FOR THE COURT
DEC 08 20" [3/ Jan Horbaly .
Date Jan Horbaly

Clerk ‘

cc: Theodore R. Posner, Esq.
Jeanne E. Davidson, Esq.

s20

F
8.3. COURT Elli-EPPEALS FOR
THE FEDERAL CIRCUIT

DEC 082011

JAN mam
CLERK